UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     FRANK W. WHITE,                                 DOCKET NUMBER
                  Appellant,                         CH-0871-16-0279-I-1

                  v.

     OFFICE OF PERSONNEL                             DATE: August 11, 2016
       MANAGEMENT,
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Frank W. White, Chicago, Illinois, pro se.

           Lesley Gordon, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his appeal alleging wrongful denial of life insurance benefits for lack
     of jurisdiction. Generally, we grant petitions such as this one only in the
     following circumstances:      the initial decision contains erroneous findings of


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                         2

     material fact; the initial decision is based on an erroneous interpretation of statute
     or regulation or the erroneous application of the law to the facts of the case; the
     administrative judge’s rulings during either the course of the appeal or the initial
     decision were not consistent with required procedures or involved an abuse of
     discretion, and the resulting error affected the outcome of the case; or new and
     material evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed.        Title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).             After fully
     considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).

                                      BACKGROUND
¶2         In a Final Order in a previous appeal filed by the appellant, the Board
     forwarded to the Office of Personnel Management (OPM) his claim regarding his
     entitlement to a life insurance annuity.           White v. Office of Personnel
     Management, MSPB Docket No. CH-0831-14-0421-I-1, Final Order (Jan. 20,
     2015).   OPM issued a February 25, 2016 reconsideration decision denying the
     appellant’s claim. Initial Appeal File (IAF), Tab 1 at 11-12. On March 3, 2016,
     the appellant filed the instant appeal alleging that he had been wrongfully denied
     continued life insurance coverage under the Federal Employees’ Group Life
     Insurance Act (FEGLIA). IAF, Tab 1. He requested a hearing. Id. at 2.
¶3         On March 8, 2016, the administrative judge issued a jurisdictional order,
     noting, among other things, that claims related to benefits paid under the Federal
     Employees’ Group Life Insurance (FEGLI) program are governed by chapter 87
     of title 5, and jurisdiction to decide claims under chapter 87 is reserved for the
     U.S. district courts and the U.S. Court of Federal Claims. IAF, Tab 3 at 1-2. He
     ordered the appellant to file evidence and argument showing that his appeal was
                                                                                        3

     within the Board’s jurisdiction. Id. at 2. The appellant responded to the order.
     IAF, Tabs 4-6. After considering the appellant’s submission, the administrative
     judge dismissed the appeal for lack of jurisdiction, without holding the requested
     hearing. IAF, Tab 7, Initial Decision (ID).
¶4        The appellant has filed a petition for review seeking review of the initial
     decision and complaining about the conduct of the administrative judge, the
     regional chief administrative judge, and OPM’s representative in his previous
     appeals. Petition for Review (PFR) File, Tab 1. The petition for review does not
     specifically address the administrative judge’s determination that the Board lacks
     jurisdiction over the appeal. The agency has filed a response to the petition for
     review. 2 PFR File, Tab 4.

                     DISCUSSION OF ARGUMENTS ON REVIEW
¶5        The Board’s jurisdiction is limited to those matters over which it has been
     given jurisdiction by law, rule, or regulation.     5 U.S.C. § 7701(a); Maddox v.
     Merit Systems Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985).         The Board
     does not have jurisdiction over all actions that are alleged to be incorrect.
     Walton v. Department of the Navy, 42 M.S.P.R. 244, 248 (1989). The appellant
     bears the burden of establishing the Board’s jurisdiction by preponderant
     evidence. 5 C.F.R. § 1201.56(b)(2)(i)(A).
¶6        As the administrative judge correctly determined, life insurance benefits
     paid under FEGLIA are governed by chapter 87 of title 5 of the United States
     Code. Campbell v. Office of Personnel Management, 90 M.S.P.R. 68, ¶ 9 (2001).
     Jurisdiction to decide disputes involving chapter 87 is expressly reserved for the
     U.S. district courts and the U.S. Court of Federal Claims. 5 U.S.C. § 8715 (“The


     2
       While served on the Clerk of the Board via the Board’s e-Appeal system, OPM’s
     response is addressed to the administrative judge and appears to be a response to the
     administrative judge’s order acknowledging the appeal. PFR File, Tab 4. Because it
     was served on the Board in a timely fashion, we have considered the pleading as a
     response to the petition for review.
                                                                                             4

     district courts of the United States have original jurisdiction, concurrent with the
     United States Court of Federal Claims, of a civil action or a claim against the
     United States founded on [chapter 87]”).         Accordingly, we conclude that the
     administrative judge correctly found that the appellant’s appeal regarding life
     insurance benefits is outside the Board’s jurisdiction. 3 See Miller v. Office of
     Personnel Management, 449 F.3d 1374, 1378 (Fed. Cir. 2006).
¶7        In his petition for review, the appellant complains about prior decisions by
     the administrative judge and the Board and OPM’s actions in those prior cases.
     PFR File, Tab 1. However, those matters are not before the Board in this case
     and there is no basis to reopen or otherwise disturb the previous decisions. See
     Special Counsel v. Greiner, 119 M.S.P.R. 492, 496-97 (2013) (discussing the
     factors the Board considers in determining whether to reopen a previously
     closed appeal).
¶8        The appellant also alleges that the administrative judge was biased because
     the administrative judge at some point yelled at him and did not adequately
     consider his claims against OPM. PFR File, Tab 1 at 1, 4. In making a claim of
     bias or prejudice against an administrative judge, a party must overcome the
     presumption of honesty and integrity that accompanies all administrative
     adjudicators.     Washington v. Department of the Interior, 81 M.S.P.R. 101, ¶ 7
     (1999).   An administrative judge’s conduct during the course of a Board
     proceeding warrants a new adjudication only if his comments or actions evidence
     “a deep-seated favoritism or antagonism that would make fair judgment


     3
       To the extent the appellant is asserting that the administrative judge denied his
     requested hearing, the administrative judge correctly held that an appellant is entitled
     to a jurisdictional hearing only if he makes nonfrivolous allegations of fact to support a
     finding of jurisdiction. ID at 3; see Coradeschi v. Department of Homeland Security,
     439 F.3d 1329, 1332 (Fed. Cir. 2006). After affording the appellant the opportunity to
     submit evidence and argument to establish jurisdiction, the administrative judge
     correctly found that the appellant failed to present any evidence or argument showing
     Board jurisdiction. ID at 3. Thus, we discern no error in the administrative judge’s
     decision not to hold a hearing.
                                                                                  5

impossible.” Bieber v. Department of the Army, 287 F.3d 1358, 1362-63 (Fed.
Cir. 2002) (quoting Liteky v. United States, 510 U.S. 540, 555 (1994)).
Case-related rulings, even if erroneous, are insufficient to establish bias
warranting recusal, and allegations that the administrative judge may have raised
his voice are insufficient to show bias or improper conduct. Smith v. U.S. Postal
Service, 81 M.S.P.R. 443, ¶ 6 (1999); Christopher v. Defense Logistics
Agency, 44 M.S.P.R. 264, 269 (1990).

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the U.S.
Court of Appeals for the Federal Circuit. You must submit your request to the
court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order.       See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
has held that normally it does not have the authority to waive this statutory
deadline and that filings that do not comply with the deadline must be dismissed.
See Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law and other sections of the United States
Code, at our website, http://www.mspb.gov/appeals/uscode.htm.            Additional
information is available at the court’s website, www.cafc.uscourts.gov.          Of
                                                                                   6

particular relevance is the court’s “Guide for Pro Se Petitioners and Appellants,”
which is contained within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono      for     information   regarding   pro   bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                              ______________________________
                                            Jennifer Everling
                                            Acting Clerk of the Board
Washington, D.C.